Name: 83/638/EEC: Commission Decision of 13 December 1983 laying down the procedure for appointing the experts provided for in Article 8 (3) of Council Directive 64/433/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-21

 Avis juridique important|31983D063883/638/EEC: Commission Decision of 13 December 1983 laying down the procedure for appointing the experts provided for in Article 8 (3) of Council Directive 64/433/EEC Official Journal L 357 , 21/12/1983 P. 0042 - 0042 Spanish special edition: Chapter 03 Volume 29 P. 0154 Portuguese special edition Chapter 03 Volume 29 P. 0154 *****COMMISSION DECISION of 13 December 1983 laying down the procedure for appointing the experts provided for in Article 8 (3) of Council Directive 64/433/EEC (83/638/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 83/90/EEC (2), and in particular Article 8 (3) thereof, Whereas Article 8 (3) of Directive 64/433/EEC lays down the procedure to be applied where a Member State considers that the conditions on which approval of an establishment in another Member State are based have not been or are no longer being observed; whereas the procedure in question provides in particular that if those Member States fail to reach agreement they shall, within seven working days, refer the matter to the Commission, which shall instruct one or more veterinary experts to deliver an opinion, and that the authorization granted to a Member State to prohibit temporarily the introduction into its territory of fresh meat from an establishment may be withdrawn on the basis of a new opinion prepared by one or more veterinary experts; Whereas the procedure for appointing experts forms part of the general rules for the application of Article 8 (3) of Directive 64/433/EEC; Whereas the veterinary experts called upon to act may be either Commission veterinary experts or veterinary experts proposed by the Member States; Whereas it is essential, in the case of veterinary experts proposed by the Member States, that a list of such experts be drawn up; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Commission may instruct Commission veterinary experts and veterinary experts included on the list provided for in Article 2 of this Decision to deliver the opinions referred to in Article 8 (3) of Directive 64/433/EEC. Where possible, the Commission shall instruct a Commission veterinary expert and an expert included on the list provided for in Article 2 of this Decision to deliver one of the abovementioned opinions. Article 2 1. The Commission shall, on proposals from the Member States, draw up a list of veterinary experts other than Commission veterinary experts who may be instructed to prepare the opinions referred to in Article 1. 2. Each Member State shall propose to the Commission at least two veterinary experts of proven ability. 3. Where a Member State considers that one of the experts which it has proposed should no longer be instructed to prepare opinions, it shall so inform the Commission and propose a new expert. The Commission shall alter the list as quickly as possible. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 59, 5. 3. 1983, p. 10.